Title: To Thomas Jefferson from James Thompson, 16 May 1808
From: Thompson, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington 16t May 1808
                  
                  Understanding that Major Swan has resigned the Office of Pay Master General to the Army, to take place at the end of the present quarter, I have presumed to address you as a Candidate for that appointment—Having acted as Pay Master to the Marine Corps for eight years, and discharged the duties of that Office to the satisfaction of all above me, I trust I shall be found competent to that of the Pay Master General—Authorized to refer, to the Honorable the Secretary of the Navy, the Comptroller & Accountant of the Navy, for my general Character and capability, I have not troubled you with Letters recommendatory, supposing the appointment will not be made before your return to Washington
                  I have the honor to be Most respectfully Sir your Obd Servt
                  
                     
                        J Thompson
                     
                  
               